Citation Nr: 0325688	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-05 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for disfiguring scars, as 
residuals of acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to be afforded a VA 
medical examination by a dermatologist for the 
purpose of ascertaining the severity of his 
service-connected disfiguring scars, as residuals 
of acne vulgaris.   A copy of the letter informing 
the veteran of the date and time of such 
examination must be included in the claims folder, 
in the event that he fails to appear therefor.  The 
veteran's claims folder in its entirety is to be 
furnished to the examiner prior to any evaluation 
of the veteran for use in the study of this case.  
Such examination is to include a review of the 
veteran's history and current complaints, as well 
as a comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the examiner.  
All established diagnoses pertaining to the 
veteran's skin are then to be fully set forth. 

The examining dermatologist must also respond to 
each of the following, as appropriate.  In doing 
so, the examiner should dissociate those findings 
referable to acne vulgaris and scarring from any 
other co-existing but unrelated skin abnormalities.  
If this is not feasible, the examiner should give 
the reasons.

(a)  Note the presence or absence of scarring and 
resulting disfigurement of the veteran's head, 
face, or neck.  In this regard, the examiner should 
describe the size and location of any scarring or 
lesions about the affected areas and information 
should be provided as to whether such scarring or 
lesions are slightly, moderately or severely 
disfiguring, and whether there is a complete or 
exceptionally repugnant deformity of one side of 
the face or a marked or repugnant bilateral 
deformity attributable to the service-connected 
disability.  Note as well the presence or absence 
of cicatrization, marked discoloration, color 
contrast, or similar deformity.   

(b)  Also, as to disfigurement of the head, face, 
and neck, note whether there is present or absent 
visible or palpable tissue loss; gross distortion 
or asymmetry of one, two, or three or more features 
or paired sets of features (nose, chin, forehead, 
eyes (inclusive of eyelids), ears (auricles), 
cheeks, and lips); a scar five or more inches (13 
or more centimeters) in length; a scar at least 
one-quarter inch (0.6 centimeters) wide at the 
widest part; surface contour of a scar elevated or 
depressed on palpation; scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding 
six square inches (39 square centimeters); and skin 
indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

(c)  Regarding scarring and disfigurement other 
than that of the head, face, and neck, describe in 
detail any scarring located elsewhere about the 
veteran's body.  Also, note the presence or absence 
of poor nourishment of such scarring, repeated 
ulceration, tenderness, and pain on objective 
demonstration.  Also, note whether there is present 
or absent unstable scarring (one where for any 
reason there is frequent loss of covering of skin 
over the scar) and/or superficial scarring (not 
associated with underlying soft tissue damage) 
scarring, and, in addition, whether there is pain 
on examination of any superficial scarring.

(d)  Note whether there is any limitation of 
function of any body part affected by any 
applicable scarring, and, if such a limitation of 
function is present, it should be described in 
full.

(e)  Note the presence or absence of exfoliation, 
exudation or itching, if on a non-exposed surface 
or small area; exfoliation, exudation or itching, 
if involving an exposed surface or extensive area; 
exudation or itching constant, extensive lesions, 
or marked disfigurement; ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  

(f)  Assign a percentage for involvement 
of the entire body and, also, for 
involvement of just the exposed areas; 
note whether or not more than topical 
therapy was required during the past 12-
month period; note whether intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs was 
required for a total duration of less 
than six weeks during the past 12-month 
period; note whether systemic therapy was 
required for a total duration of more 
than six weeks or more, but not 
constantly, during the past 12-month 
period; note whether constant or near-
constant systemic therapy was required 
during the past 12-month period; note 
whether use has been made of retinoids, 
PUVA, UVB, or electron beam therapy and 
whether such use has been required for a 
total duration of less than six weeks, 
six weeks or more but not constantly, or 
constantly or near-constantly, over the 
past 12-month period; and note whether 
there are systemic manifestations, such 
as fever, weight loss, and 
hypoproteinemia.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





